                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                             DOCKET NO. 4:19cv-11093-TSH


 PAUL JONES

        Plaintiff                                        MEMORANDUM OF LAW IN
                                                         SUPPORT OF DEFENDANTS’
 v.                                                      MOTION FOR
                                                         SUMMARY JUDGMENT
 MONTACHUSETT REGIONAL TRANSIT
 AUTHORITY, et al.

        Defendants



I.     INTRODUCTION

       Defendants, Montachusett Regional Transit Authority (“MART”), and Rebecca Badgley,

Donna Landry, Bonnie Mahoney, Karen Cordio, Joanne Norris, Stephanie Richards, Tamara

Shumovskaya, Jessica Torres, Amanda Kukta, Robert Monk, Michelle Moyo, Ivan Roman, and

Crystal Geisert (collectively “Individual Defendants”) (when inclusive of MART, collectively

“Defendants”) hereby seek judgment in their favor on all claims brought by Plaintiff, Paul Jones

in Plaintiff’s Second Amended Complaint.

       MART is a regional transportation authority established pursuant to G.L. c. 161B.

MART provides public transportation services to 22 cities and towns in north central

Massachusetts. Through its Dial-A-Mart service, MART provides transportation that serves the

needs of either human services agencies or target populations through eligible agency sponsored

trips. MART also provides transportation through its operating company for the

Commonwealth’s Human Service Transportation Division of the Executive Office of Health and
Human Services (“EOHHS”). MART provides many routes for the Department of

Developmental Services as well as individual MassHealth client rides on an as needed basis.

       Plaintiff, Paul Jones, is the director, manager and dispatcher for Commonwealth

Community Recovery Division, Inc. (“CCRD”). CCRD has a contract with MART to provide

transportation services for MART’s operating company, providing services to the EEOHS. In his

Second Verified Amended Complaint (“Complaint”), Plaintiff alleges that MART discriminated

and retaliated against him and created a hostile work environment for him in violation of Title

VII of the Civil Rights Act of 1964 (“Title VII”) (Counts I, II and III) and claims that a MART

policy disparately impacted him because of his race and sex in violation of Title VII (Count IV).

In addition, Plaintiff alleges that the Defendants retaliated against him for requesting a

reasonable accommodation in violation of G.L. c. 151B (Count V). Finally, Plaintiff brings a

claim against the Defendants for the negligent infliction of emotional distress (Count VI).

       All of Plaintiff’s claims must be dismissed. First, based on the undisputed facts, MART

is not Plaintiff’s employer and as such, Plaintiff’s claims brought pursuant to Title VII and

Chapter 151B must fail. Even if MART could be considered to be Plaintiff’s employer for

purposes of the statutes, Plaintiff cannot present evidence to establish that he was treated

differently by MART or that any policy of MART disparately impacted him because of his race

or sex. Likewise, Plaintiff’s claim that the Defendants retaliated against him in violation of

Chapter 151B for requesting a reasonable accommodation must fail not only because Plaintiff

has not alleged that he is a qualified handicap person as that is defined under the statute, but also

because Plaintiff has not identified a reasonable accommodation that he requested based on a

purported disability. Finally, Plaintiff’s claims for the negligent infliction for emotional distress

against all of Defendants must fail. Plaintiff’s claims against the Individual Defendants fail



                                                  2
because G.L. c. 258, § 2, does not provide a cause of action against individuals. Plaintiff’s

claims for negligent infliction of emotional distress must fail not only because Plaintiff cannot

establish his underlying discrimination claims, but if MART is Plaintiff’s employer as he claims,

G.L. c. 152 provides Plaintiff with his exclusive remedy for his alleged emotional distress injury.

       The within Memorandum is submitted in support of Defendants’ Motion for Summary

Judgment.

II.    STATEMENT OF FACTS

       The facts relevant to Defendants’ Motion for Summary Judgment are set forth in their

Local Rule 56.1 Statement of Material Facts Not in Dispute (hereinafter “SOF”), filed herewith.

III.   ARGUMENT

       A. Summary Judgment Standard

       Summary Judgment is appropriate “if the pleadings, the discovery and disclosure

materials on file, and any affidavits show that there is no genuine issue as to any material fact

and that the movant is entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(c). As Plaintiff

has the burden of proof, Defendants are entitled to summary judgment if they demonstrate either

that Plaintiff has no reasonable expectation of proving an essential element of his claims or by

submitting affirmative evidence negating an element of his claims. Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1987); Fireman’s Fund Ins. Co. v. Harley Realty Co., 24 F.Supp.2d 117, 118

(D.Mass. 1998). In attempting to defeat summary judgment, “a conglomeration of conclusory

allegations, improbable inferences, and unsupported speculation is insufficient to discharge the

nonmovant’s burden.” DePoutot v. Raffaelly, 424 F.3d 112, 117 (1st Cir.2005).

       Here, based on the undisputed facts, Plaintiff will not be able to establish any of his

claims against MART and the Individual Defendants.



                                                 3
       B. Title VII of the Civil Rights Act of 1964

       In Counts I, II and III of his Complaint Plaintiff alleges that MART discriminated and

retaliated against him and created a hostile work environment for him all in violation of Title

VII. Specifically, in Count I of his Complaint, Plaintiff alleges that MART retaliated against him

for engaging in protected activity by “issuing disciplinary warnings (fines), not training, blocking

plaintiff from vendor portal, placing plaintiff’s telephone number on defendant’s automatic

dialing system, threats of termination, reprimands by supervisors, stonewalling plaintiff [and]

sabotaging plaintiff[‘]s daily work schedule.” Complaint, ¶ 185. In Count II of his Complaint,

Plaintiff alleges that MART created a hostile work environment for him in violation of Title VII

because of “plaintiff’s filing of complaints against defendants race, sex and his opposition to

defendant’s treatment of him.” Complaint, ¶ 200. In Count III of his Complaint, Plaintiff

alleges that MART discriminated against him “by treating [him] differently from nonminority

vendors, including trip assignments, bidding prices, access to the vendor portal, procedure to

obtain work (Venor Portal v. ADTS/IVR System), access to training , access to information

regarding policy and procedures, access to federal funded programs, managers and unequal

wages and compensation because of his race and sex (African American Male)” in violation of

Title VII. Complaint, ¶ 211. In Count IV of the Complaint, Plaintiff alleges that “defendants

policy and/or practice had a disproportionate impact on Plaintiff because of his race and sex

(African American Male)” in violation of Title VII. Complaint, ¶ 218.

       All of Plaintiff’s claims brought pursuant to Title VII must be dismissed on the grounds

that MART is not Plaintiff’s employer. Regardless, Plaintiff cannot present any evidence that he

was treated differently by MART because of his race or sex or because he engaged in protected




                                                 4
activity. Plaintiff also cannot show that a MART policy disparately impacted African American

males. Accordingly, all of Plaintiff’s claims brought pursuant to Title VII must be dismissed.

           1. MART is not Plaintiff’s Employer

           Title VII prohibits employment discrimination based on race, color, religion, sex and

national origin. The term “employee” is defined under Title VII as “an individual employed by

an employer.” 42 U.S.C., § 2000e, section 701(f). The First Circuit has looked to two tests in

determining whether a plaintiff asserting claims under Title VII is an employee when deciding a

Rule 12 motion to dismiss, the “common law multi-factor test” and the “one significant aspect

test.” Lopez v. Commonwealth of Massachusetts, 588 F.3d 69 (1st Cir. 2009). However, once

the factual record is developed, plaintiff is required to meet the common law multi-factor test or

otherwise be subject to a motion for summary judgment. Delia v. Verizon Communications Inc.,

656 F.3d 1, 3 (1st Circ. 2011).

           In determining whether a plaintiff qualifies as a protected employee under Title VII

or Chapter 151B for purposes of a Rule 56 motion, the court ordinarily utilizes the common law

test of agency. “The test provides ‘no shorthand formula or magic phrase that can be applied to

find the answers, . . . all of the incidents of the relationship must be assessed and weighed with

no one factor being decisive

’” See, Dykes v. DePuy, Inc., 140 F.3d 31 (1st Cir. 1998); quoting, NLRB v. United Ins. Co. of

Am., 390 U.S. 254 (1968). Courts look to the factors contained in the EEOC’s Compliance

Manual to address the question of when a person is an “employee”. See Lopez v.

Commonwealth of Massachusetts, 588 F.3d 68 (2009), citing Clackamas Gastroenterology

Assoc., P.C. v. Wells, 538 U.S. 440 (2003). Those guidelines provide a non-exhaustive list of

factors to consider in determining whether the worker is in an employment relationship with an



                                                 5
employer. Those factors include: “the employer has the right to control when, where and how

the worker performs the job”; “the work is performed on the employer’s premises”; “there is a

continuing relationship between the worker and the employer”; “the employer has the right to

assign additional projects to the worker”; “the employer sets the hours of work and the duration

of the job”; “the worker is paid by the hour, week, or month rather than the agreed cost of

performing a particular job”; “the worker does not hire and pay assistants”; “the employer

provides the worker with benefits such as insurance, leave, or workers’ compensation”; “the

worker is considered an employee of the employer for tax purposes and, the worker and the

employer believe they are creating an employer-employee relationship.” Lopez, 588 F. 85,

quoting, EEOC’s Compliance Manual, § 2-111, at 5716-17 (2008).

           In applying the above factors to the undisputed facts here, it is clear that Plaintiff is

not a MART employee for purposes of protection under Title VII. First, MART entered into a

Transportation Provider subcontract with CCRD and not Plaintiff. SOF, ¶ 9. Second, the work

Plaintiff performs is not performed on MART’s premises. Third, there is no continuous

relationship between Plaintiff and MART. Rather, as set forth above, MART entered into a

Transportation Provider subcontract with CCRD, not Plaintiff. Fourth, MART does not have the

right to assign Plaintiff additional projects. MART’s right to make assignments to CCRD is

limited to the provisions of the Transportation Provider subcontract. Fifth, MART does not set

Plaintiff’s hours. Rather, those hours are set by Plaintiff. SOF, ¶¶15, 23 . Sixth, Plaintiff is not

paid by the hour, week or month. Rather, MART pays CCRD based on the rates CCRD submits

for a particular job. SOF, ¶ 14. Seventh, CCRD hires drivers to perform trips assigned under the

Transportation Provider subcontract between MART and CCRD. MART does not hire CCRD’s

employees and did not hire Plaintiff. SOF, ¶ 7, 11. Eighth, MART does not provide Plaintiff



                                                  6
with any benefits. In fact, CCRD is required to provide MART proof that it maintains workers’

compensation insurance for its employees, including Plaintiff. Ninth, Plaintiff is not considered

an employee of MART for tax purposes, SOF, ¶ 11. Finally, MART does not and did not

believe that it was creating an employer-employee relationship when it entered into subcontracts

with Transportation Providers including CCRD. MART certainly does not and never did believe

that it is creating an employer-employee relationship with the employees of all of MARTS’ over

two hundred (200) Transportation Providers. Based on the above factors alone, Plaintiff cannot

show that MART is his employer for purposes of bringing a claim against MART under Title

VII.

           By Plaintiff’s own admission, he does not meet the factors set forth above. See,

Complaint ¶ 42. (“Plaintiff was and is the manager/dispatcher at Commonwealth Community

Recovery Division, Inc. (CCRD) who, has a contract with defendant MART . . .”); Complaint, ¶

56 (“Defendants . . . have even placed trips that were even expected . . . or completed by

plaintiff’s employer . . .”); Complaint, ¶ 128 (“Plaintiff’s company does not receive an IRS

Form 1099, Plaintiff was required to submit a statement stating who held the workers’

compensation insurance . . .”).

           Based on the undisputed facts, it is clear that when applying the multi-factor test, or

any test for that matter, MART is not Plaintiff’s employer for purposes of providing him

protection under Title VII. Accordingly, Plaintiff’s Claims against MART for the violation of

Title VII contained in Counts I, II, III and VI of his Complaint must be dismissed.

           2. Plaintiff cannot Show that MART retaliated against him.

           Even if Plaintiff could show that he is an employee of MART for purposes of Title

VII, which he cannot, Plaintiff still cannot prevail on his claims brought pursuant to Title VII. In



                                                 7
Count I of his Complaint, Plaintiff alleges that MART retaliated against him because he filed

informal and formal complaints with various state agencies. Complaint, ¶¶ 182-195. While

Plaintiff does not include a date in the Complaint when he allegedly complained, for purposes of

this motion the date is not relevant because Plaintiff will not be able to show that he suffered an

adverse employment action and that the adverse employment action was causally connected to

the alleged protected activity. “Section 704(a) of Title VII makes it unlawful for an employer to

retaliate against an employee for engaging in certain protected activity. See, 42 U.S. C., §

2000e-3(a). To establish a prima facie case of retaliation, a plaintiff must prove that ‘(1) he or

she engaged in protected activity under Title VII, (2) he or she suffered an adverse employment

action, and, (3) the adverse employment action was causally connected to the protected activity.”

Ray v. Ropes & Gray, LLP 799 F.3d 99 (1st Ci. 2015), quoting Collazo v. Bristol-Myers Squibb

Mfg., Inc. 617 F.3d 39, 46 (1st Cir. 2010). If the plaintiff can establish his prima facie case, the

burden shifts to the employer to establish a legitimate, non-retaliatory justification for the

adverse employment action against him. Id. at 113. If the employer meets its burden, plaintiff

retains the ultimate burden of persuasion that the reason offered by the employer is pretext for

retaliation. Id.

           Plaintiff alleges that he suffered “materially adverse actions” when he was issued

disciplinary warnings (fines), not trained, blocked from the vendor portal, when his telephone

number was placed on MART’s automatic dialing system, when he was threatened with

termination, reprimands by supervisors, and when his daily work schedule was sabotaged.

Complaint, ¶ 185. The facts do not support Plaintiff’s claim that he was subjected to the adverse

actions alleged. First, Plaintiff was not disciplined. The fines he complains of were imposed on

CCRD and when Plaintiff complained, MART explained the basis for the fines and the manner



                                                  8
in which fines are calculated and imposed on all Transportation Providers, not just CCRD. SOF,

¶ 30. Second, the undisputed documentary evidence shows that Plaintiff was trained on how to

use the automated vendor portal on more than one occasion. Plaintiff was offered, and attended,

additional training because of the difficulty he was clearly having in understanding how to use

the vendor portal. SOF, ¶¶ 27,34. Third, Plaintiff’s telephone number was placed on MART’s

automatic dialing system in his role as dispatcher for CCRD. The placement of his telephone

number on the automatic dialing system is a means to provide CCRD with the opportunity to

accept trips and is not adverse. Surely, Plaintiff would have complained if his or another CCRD

employee’s telephone number was not placed on the automatic dialing system and CCRD was

not afforded the opportunities for same or next day trips assigned through the automated dialing

system. Fourth, no one at MART threatened that Plaintiff would be terminated and Plaintiff was

not reprimanded by MART. MART has no authority to terminate Plaintiff’s employment with

CCRD or to reprimand him. Fifth, MART did not “sabotage” Plaintiff’s daily work schedule, nor

could it. As Plaintiff was informed repeatedly, MART has no way of controlling what times or

how frequently members book appointments. Trips that are booked are automatically assigned

via a low cost qualified bid process based on vendor rates as trips are received. SOF, ¶¶ 13, 18,

25, 28, 31 and 39.

           Even if Plaintiff could prove that some or all of the above alleged actions are adverse

and did occur, Plaintiff will not be able to show that any or all of them were a pretext for

retaliation. Instead, as Plaintiff has repeatedly been told by MART employees, MART assigns

trips automatically via a low cost qualified bid process based on vendor rates as trips are

received. CCRD’s rates were at all relevant times simply higher than other vendors in the area,

meaning that CCRD would not be assigned the trips due to its higher rate. While MART’s



                                                 9
technology was not always perfect and issues arose from time to time, there is simply no

evidence Plaintiff can submit to meet his burden of showing that the reasons offered by MART

as to why he did not receive more trip assignments, were pretext for retaliation. Accordingly,

Plaintiff’s retaliation claim brought pursuant to Title VII contained in Count I of his Complaint

must be dismissed.

           3. Plaintiff Has Not Set Forth A Claim for Hostile Work Environment Based on
              Race or Sex

           In Count II of his Complaint, Plaintiff alleges that MART employees harassed him

and created a hostile work environment for him because of his race and sex and his opposition to

MART’s treatment of him. Complaint, ¶¶ 196-208. A Hostile work environment is one

“permeated with discriminatory intimidation, ridicule and insult that is sufficiently severe or

pervasive to alter the conditions of an employee’s employment. See, Montalvo Figueroa v. DNA

Auto Corp. 414 F.Supp 3d 213 (2019); quoting, Roy v. Correct Care Sols. LLC, 914 F.3d 52, 61

(1st Circ. 2019). To prevail on a hostile work environment claim Plaintiff must prove, among

other things, that the harassment alleged was based upon his race and/or sex. Id, at 241. MART

disputes that Plaintiff was harassed and therefore that such alleged harassment was both

objectively and subjectively offensive such that a reasonable person would find it hostile or

abusive. Plaintiff has simply failed to set forth allegations, let alone sufficient evidence, to show

that the harassment alleged was because of his race and/or sex. Plaintiff’s Complaint does not

contain even one comment that could remotely be construed to be race or gender based. Instead,

the evidence makes clear that rather than harass Plaintiff or subject him to a hostile work

environment, MART employees sought to assist him and train him on the operation of the

vendor portal system and repeatedly responded to his questions and concerns within a reasonable

amount of time. Plaintiff cannot present sufficient evidence to show that MART employees

                                                 10
harassed him or created a hostile work environment for him, and did so because of his race

and/or sex. Accordingly, Count II of Plaintiff’s Complaint must be dismissed.

           4. Plaintiff Cannot Show That MART Discriminated Against Him Based on His
              Race or Sex

           In Count III of his Complaint, Plaintiff alleges that MART discriminated against him

“by treating [him] differently from nonminority vendors, including trip assignments, bidding

prices, access to the vendor portal, procedure to obtain work (Venor Portal v. ADTS/IVR

System), access to training, access to information regarding policy and procedures, access to

federal funded programs, managers and unequal wages and compensation because of his race

and sex (African American Male)” in violation of Title VII. Complaint, ¶ 211-216. As with

Plaintiff’s retaliation claim set forth above in section III.B.2, Plaintiff cannot prevail on his claim

because he cannot show that he suffered from an adverse employment action and even if he did,

he cannot that any such adverse action was taken because of his race or sex. See, Ray v. Ropes

and Gray, LLP, citing Udo v. Tomes, 54 F.3d 9, 12 (1st Cir. 1995); McDonnell Douglas Corp. v.

Green, 411 U.S. 792 (173). There is simply no evidence that Plaintiff can put forth to show that

he was treated differently from other Transportation Providers because of his race or sex.

Accordingly, Count III of Plaintiff’s Complaint must be dismissed.

           5. Plaintiff Has Not Identified a MART policy that disparately impacted him and
              other African American Male Vendors

           In Count IV of his Complaint, Plaintiff alleges that he and other African American

males were disparately impacted by an unspecified MART policy in violation of Title VII. To

prove a prima facie case of disparate impact discrimination, Plaintiff must 1) identify a practice

or policy used by MART, 2) identify a disparate impact on a group characteristic such as race or

sex, and 3) demonstrate a causal relationship between the identified practice and the disparate



                                                  11
impact. See, E.E.O.C. v. Steamship Clerks Union, Local 1066, 48 F.3d 594 (1st Cir. 594 (1995),

citing Wards Cove Packing Co. v. Atonio, 490 U.S. 642, 656 (1989). Plaintiff here cannot prove

a prima facie case of disparate impact discrimination. Plaintiff has not identified a “policy or

practice” used by MART. Plaintiff’s allegation that “defendant operated as a non-African

American Male Vendor” (Complaint, ¶ 218) does not identify a policy implemented by MART

that disparately impacted African American males, enabling MART to act as alleged. Second,

Plaintiff has not shown a disparate impact on African American Male Vendors. Finally, Plaintiff

has not shown that any policy or practice of MART caused a disparate impact on African

American Male Transportation Providers. MART does in fact contract with diverse businesses

certified by the Supplier Diversity Office (SDO) of the Operational Services Division of the

Commonwealth of Massachusetts. CCRD does not appear on the list as having been certified as

a diverse business by the SDO. SOF, ¶ 41.

       From the undisputed facts, it is clear that MART contracts with diverse Transportation

Providers. Regardless of the demographic of the Transportation Provider, the manner in which

MART assigns trips to Transportation Providers is through an automated vendor portal and calls

based on low cost qualified bidders and is non-discriminatory. Plaintiff has failed to identify a

MART policy that disparately impacts African American men. Accordingly, Plaintiff’s disparate

impact claim must be dismissed.

       C. Plaintiff’s Retaliation Claim Brought Pursuant to Chapter 151B Must Be Dismissed.

           1. MART

           In Count V of his Complaint, Plaintiff alleges that MART violated G.L. c. 151B, by

retaliating against him because he requested an accommodation. Plaintiff’s claim brought

pursuant to G.L. c. 151B must be dismissed. First, as set forth above, MART is not Plaintiff’s



                                                 12
employer for purposes of protection under the statute. Regardless, Plaintiff’s claim that he was

retaliated against for requesting an accommodation in violation of G.L. c. 151B must be

dismissed because MART is not aware that Plaintiff is a qualified handicapped person as that

term is defined under Chapter 151B. More importantly, MART is not aware that Plaintiff ever

requested an accommodation because of a disability that would allow him to perform the

essential functions of his job. As such, MART necessarily could not have retaliated against

Plaintiff because he made a request for accommodation. Accordingly, Plaintiff’s claim for the

violation of Chapter 151B must be dismissed.

           2. Individual Defendants

           In addition to his claim for retaliation brought against MART contained in Count V of

his Complaint, Plaintiff also alleges in Count V that the Individual Defendants discriminated

against him and created a hostile work environment for him because of his race and sex. The

allegations made against the Individual Defendants as a group are no different than those made

against MART. Complaint, ¶ 227. Plaintiff’s claims brought pursuant to Chapter 151B against

the Individual Defendants contained in Count V of the Complaint must also be dismissed.

           Section 4(5) of Chapter 151, makes it unlawful for any person, whether an employer

or an employee or not, to “aid or abet” in doing or attempting to do any of the acts forbidden

under Chapter 151B. In order to prevail on an “aiding and abetting” claim under Section 4(5),

Plaintiff must show “(1) that the defendant committed a ‘wholly individual and distinct wrong . .

. separate and distinct from the claim in main;’(2) ‘that the aider or abutter shared an intent to

discriminate not unlike that of the alleged principal offender’; and (3) that ‘the aider or abutter

knew of his or her supporting role in an enterprise designed to deprive [the plaintiff] of a right

guaranteed him or her under G.L. c. 151B.’” Lopez v. Commonwealth of Massachusetts, 463



                                                 13
Mass. 696 (2012) quoting, Harmon v. Malden Hospital, 19 Mass. Discrimination L. Rep. 157,

158 (1997). “An aiding and abetting claim under § 4(5), however, is also ‘entirely derivative of

the discrimination claim.’” Id. at 713, quoting Abramian v. President & Fellows of Harvard

College, 432 Mass. 107, 122 (2000). “As a consequence, in addition to the ‘individual and

distinct wrong’ that the defendant must be alleged to have committed, the complaint must allege

the commission of an underlying act of discrimination under G.L. c. 151B (the ‘main claim’) by

the principal offender.’” Id., quoting Russell v. Cooley Dickinson Hosp., Inc., 437 Mass. 443,

458 n.7 (2002).

           As set forth above, Plaintiff will not be able to prove an underlying act of

discrimination, retaliation or hostile work environment based on his race and/or sex. Plaintiff has

not separately pled facts against each of the Individual Defendants sufficient to prove an

underlying act of discrimination, retaliation or hostile work environment, but even if he did, the

acts that he complains of are not separate from the “main claim.” The Individual Defendants are

all current or former MART employees who attempted to assist Plaintiff in his use of the

automated systems and explain to him not only how the systems work, but also why CCRD

might not be getting as many trips assigned as other lower cost Transportation Providers.

Plaintiff has not and cannot present evidence to show that each of the Individual Defendants

committed a wholly separate and distinct wrong separate from the main act and has not shown

any of the Individual Defendants had an intent to discriminate against him because of his race or

sex. Despite the length of the factual averments contained in his Complaint, Plaintiff has not

alleged sufficient facts and cannot present sufficient evidence to show that each of the Individual

Defendants had an intent to discriminate against him and that each committed a wholly separate




                                                14
and distinct wrong from the claim in main. Accordingly, Plaintiff’s claim brought against the

Individual Defendants pursuant to G.L. c. 151B must be dismissed.



       D. Plaintiff’s Claim for the Negligent Infliction of Emotional Distress Against All
          Defendants Must be Dismissed.

       Finally, in Count VI of his Complaint, Plaintiff brings a claim for the negligent infliction

of emotional distress against all Defendants. The basis for Plaintiff’s claim is that “Defendants

knew or should have known, that failure to combat the Intentional Discrimination, Retaliation

and the Hostile Work Environment and to investigate plaintiffs’ allegations in a timely orderly

fashion and to exercise due care would cause plaintiff severe emotional distress and physical

symptoms.” Complaint, ¶ 236. Plaintiff’s claims for the negligent infliction of emotional distress

against all of the Defendants must be dismissed.

       First, all of the Plaintiff’s claims against the Individual Defendants for the negligent

infliction of emotional distress must be dismissed because public employees are not liable for

negligence or wrongful acts under the Massachusetts Tort Claims Act, G.L. c. 258, § 2.

       Second, Plaintiff’s claim for the negligent infliction of emotional distress against MART

must be dismissed because Plaintiff did not satisfy the administrative prerequisite provided for

under the Act by failing to meet the presentment requirement under the Act. G.L. c. 258, § 4.

Regardless, Plaintiff’s claim for the negligent infliction of emotional distress is no different from

the claims he has made under Title VII and Chapter 151B. Plaintiff’s claim for the negligent

infliction of emotional distress pre-supposes that he can prevail on his discrimination,

harassment and retaliation claims against MART, which, as set forth above, he cannot. Because

he cannot prevail on his claims brought pursuant to Title VII and Chapter 151B, Plaintiff will not

be able to show that MART’s actions allegedly in violation of those statutes caused him to suffer

                                                 15
severe emotional distress. Further, if Plaintiff is a MART employee as he claims, G.L. c. 152,

the so-called workers compensation statute, provides Plaintiff with his exclusive remedy for an

on the job injury, including the “emotional distress” he claims he suffered as a result of MART’s

negligence. Finally, Plaintiff’s claims that MART negligently inflicted emotional distress on

him are barred by G.L. c. 258, § 10(b) because whether and how to respond to all of Plaintiff’s

complaints and whether to investigate the issues he raised (none of which had anything

whatsoever to do with Plaintiff’s race or sex) are discretionary functions.

       Accordingly, Plaintiff’s claim for the negligent infliction of emotional distress against

MART and the Individual Defendants contained in Count VI of his Complaint must be

dismissed.

IV.    CONCLUSION

       For all of the foregoing reasons the Defendants respectfully request that this honorable

Court enter judgment in their favor on all of Plaintiff’s claims brought against MART and the

Individual Defendants contained in Plaintiff’s Second Amended Complaint.




                                                16
                            DEFENDANTS

                            MONTACHUSETT REGIONAL TRANSIT
                            AUTHORITY, REBECCA BADGLEY,
                            DONNA LANDRY, BONNIE MAHONEY,
                            KAREN CORDIO, JOANNE NORRIS,
                            STEPHANIE RICHARDS, TAMARA
                            SHUMOVSKAYA, JESSICA TORRES,
                            AMANDA KUKTA, ROBERT MONK,
                            MICHELLE MOYO, IVAN ROMAN, and
                            CRYSTAL GEISERT

                            By their attorneys,


                            /s/ Deborah I. Ecker
                            Mark R. Reich (BBO# 553212)
                            Deborah I. Ecker (BBO# 554623)
                            KP Law, P.C.
                            101 Arch Street, 12th Floor
                            Boston, MA 02110-1109
                            (617) 556-0007
Dated: April 9, 2020        mreich@k-plaw.com
715653v2/MART/0006          decker@k-plaw.com




                       17
                                 CERTIFICATE OF SERVICE

       I, Deborah I. Ecker certify that the above document will be served by first-class mail

upon any party or counsel of record who is not a registered participant of the Court's ECF

system, upon notification by the Court of those individuals who will not be served electronically.


Date: April 9, 2020                                  /s/ Deborah I. Ecker




                                               18
